Citation Nr: 0310685	
Decision Date: 06/02/03    Archive Date: 06/10/03

DOCKET NO.  00-12 231	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for residuals of hepatitis 
infection.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. J. Drucker, Counsel


INTRODUCTION

The veteran had active military service from November 1972 to 
February 1976.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from an April 1999 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Waco, Texas.  In December 2001, the veteran was afforded a 
hearing before the undersigned Veterans Law Judge.


REMAND

In March 2002, the Board undertook additional development on 
the claim described above, pursuant to authority granted by 
67 Fed. Reg. 3,099, 3,104 (Jan. 23, 2002) (now codified at 38 
C.F.R. § 19.9(a)(2) (2002)).  This has been completed.  

However, in Disabled American Veterans, et al. v. Secretary 
of Veterans Affairs, Nos. 02-7304, -7305, -7316 (Fed. Cir. 
May 1, 2003), the United States Court of Appeals for the 
Federal Circuit (CAFC) determined that 38 C.F.R. § 19.9(a)(2) 
is inconsistent with 38 U.S.C. § 7104(a) (West 2002).  

The CAFC invalidated 38 C.F.R. § 19.9(a)(2) because, in 
conjunction with the amended regulation codified at 38 C.F.R. 
§ 20.1304, it allows the Board to consider additional 
evidence without having to remand the case to the agency of 
original jurisdiction for initial consideration and without 
having to obtain the appellant's waiver.  The CAFC held that 
this is contrary to the requirement of 38 U.S.C. § 7104(a).  

The CAFC also determined that 38 C.F.R. § 19.9(a)(2)(ii), 
that provides "no less than 30 days to respond to notice," 
is contrary to 38 U.S.C. § 5103(b).  The CAFC invalidated 38 
C.F.R. § 19.9(a)(2)(ii), which requires the Board "to 
provide the notice required by 38 U.S.C. [§] 5103(a)" and 
"not less than 30 days to respond to the notice," because 
it is contrary to 38 U.S.C. § 5103(b), that provides the 
claimant one year to submit evidence.  

In accordance with the March 2002 development, the Board 
obtained additional service medical records, VA and non-VA 
records as well as a report of a VA medical opinion that was 
completed in October 2002.  The examination report provides a 
medical opinion on the issue on appeal (although it appears 
that the VA examiner did not review the additional service 
medical records.)  This evidence has not been considered by 
the RO.  

The Board observes that additional due process requirements 
may be applicable as a result of the enactment of the 
Veterans Claims Assistance Act of 2000 (VCAA) and its 
implementing regulations.  See 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A and 5107 (West 2002) and 66 Fed. Reg. 45, 620 
(Aug. 29, 2001) (38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 
3.326(a) (2002)).

Accordingly, this case is REMANDED for the following action:

1.  The appellant has the right to submit 
additional evidence and argument on the 
matters the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 
(1999).

2.  The RO should review the claims file to 
ensure that any notification and development 
action required by the VCAA of 2000 is 
completed.  In particular, the RO should 
ensure that the new notification requirements 
and development procedures contained in 
sections 3 and 4 of the Act (38 U.S.C.A. §§ 
5102, 5103, 5103A and 5107) are fully 
complied with and satisfied, including in 
accordance with Quartuccio v. Principi, 16 
Vet. App. 183, 186-87 (2002).  Given that the 
examiner in October 2002 did not apparently 
have the additional service medical records 
for review prior to rendering the requisite 
nexus opinion, the RO should contact that 
examiner to review the opinion in conjunction 
with the additional records or obtain a 
competent opinion from another examiner, 
including VA re-examination, if warranted.  
In either event, the examiner must have the 
entire claims file available for review 
before rendering an opinion.  

3.  The RO should adjudicate the issue of 
entitlement to service connection for the 
residuals of hepatitis.  This should include 
consideration of all evidence of record, 
including the evidence added to the record 
since the August 2001 supplemental statement 
(SSOC) of the case.  If the benefits 
requested on appeal are not granted to the 
appellant's satisfaction, the RO should issue 
a supplemental statement of the case.  The 
SSOC must contain notice of all relevant 
action taken on the claim for benefits, to 
include a summary of the evidence and 
applicable law and regulations pertaining to 
the claim currently on appeal.  A reasonable 
period of time for a response should be 
afforded.  Thereafter, the case should be 
returned to the Board for further appellate 
review, if otherwise in order.  

By this remand, the Board intimates no opinion as to any 
final outcome warranted.  No action is required of the 
appellant until he is notified by the RO.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs 


to provide expeditious handling of all cases that have been 
remanded by the Board and the Court.  See M21-1, Part IV, 
paras. 8.44-8.45 and 38.02-38.03.


	                  
_________________________________________________
	M. SABULSKY
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).



